        Case 3:20-cv-00967-SRU Document 28 Filed 07/12/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

ALEXANDER MCARTHUR                               :      NO.: 3:20-cv-00967 (SRU)
                                                 :
v.                                               :
                                                 :
DARYL CARGIL, NEW HAVEN POLICE                   :
DEPARTMENT AND THE CITY OF                       :
NEW HAVEN                                        :      JULY 12, 2021

                        F.R.C.P. 12(b)(6) MOTION TO DISMISS

       The undersigned defendants, Daryl Cargil and The City of New Haven

(“defendants”), hereby move for dismissal of the plaintiff’s Amended Complaint [Doc.

24], with prejudice, pursuant to Fed.R.Civ.P. 12(b)(6). As is more particularly set forth

in the accompanying memorandum of law, the plaintiff’s Amended Complaint fails to

state a claim upon which relief can be granted, as the claims are prima facie time-

barred on the face of the complaint.

       WHEREFORE, the undersigned defendants respectfully request that their

F.R.C.P. 12(b)(6) Motion to Dismiss the plaintiff’s May 19, 2021 Amended Complaint

[Doc. 24], with prejudice, be granted.

                                            DEFENDANTS,
                                            DARYL CARGIL AND
                                            THE CITY OF NEW HAVEN



                                             By /s/ Alan R. Dembiczak
                                               Alan R. Dembiczak
                                               ct25755
                                               Howd & Ludorf, LLC
                                               65 Wethersfield Avenue
                                               Hartford, CT 06114-1190
                                               (860) 249-1361
                                               (860) 249-7665 fax
                                               adembiczak@hl-law.com
         Case 3:20-cv-00967-SRU Document 28 Filed 07/12/21 Page 2 of 2




                                     CERTIFICATION

       This is to certify that on July 12, 2021, a copy of the foregoing Motion to
Dismiss was filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of
the Court’s electronic filing system or by mail to anyone unable to accept electronic filing
as indicated on the Notice of Electronic Filing. Parties may access this filing through the
Court’s CM/ECF System.

Mr. Alexander McArthur
456 Lombard Street
Unit 105
New Haven. CT 06513

Victoria M. E. Church, Esq.
City of New Haven
Office of Corporation Counsel
165 Church Street
New Haven, CT 06510


                                              /s/ Alan R. Dembiczak
                                              Alan R. Dembiczak




                                              2
